Citation Nr: 0611726	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine arthritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder bursitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1974 to November 
1998.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought 
compensable ratings for his service-connected cervical spine 
arthritis, right shoulder bursitis and sinusitis.  
Thereafter, an August 2001 rating decision increased the 
ratings for each disability to 10 percent, effective from 
December 1, 1998.  The veteran has continued his appeal.

The Board further notes that it previously remanded these 
issues in February 2005 for further evidentiary development, 
and that the action requested in its remand has been 
accomplished to the extent possible.  Unfortunately, the 
Board now finds that the case must be remanded based on 
procedural considerations.  

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

On further review of the claims file in the light of recent 
case precedent, the Board finds that the record does not 
reflect the existence of any letter from the RO that would 
constitute a notice letter as to the remaining claims on 
appeal pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  Thus, the Board finds that the veteran 
should be provided with an additional letter pursuant to the 
VCAA as to these specific claims, advising him of the 
evidence necessary to substantiate the claims, and the 
respective obligations of VA and the veteran in obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran should also be asked to provide any evidence in 
his possession that pertains to these claims, and advised of 
the bases for assigning ratings and effective dates.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U. S. 
Vet. App. Mar. 3, 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
letter as to the claims for initial 
ratings in excess of 10 percent for 
cervical spine arthritis, right 
shoulder bursitis and sinusitis, noting 
the evidence necessary to substantiate 
the claims, and the respective 
obligations of VA and the veteran in 
obtaining such evidence.  The veteran 
should also be asked to provide any 
evidence in his possession that 
pertains to these claims, and advised 
of the bases for assigning ratings and 
effective dates. 

2.  Regardless of whether there is any 
response or further development as a 
result of the VCAA letter noted above, 
the veteran's claims for initial ratings 
in excess of 10 percent for cervical 
spine arthritis, right shoulder bursitis 
and sinusitis should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Kelly Conner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





